EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: The Examiner is amending the claims to correct minor grammatical issues, and to correct the presence of exemplary language, which should have been rejected under 35 USC 112(b). See MPEP 2173.05(d).

4.	The method of claim 1, wherein the sample contains an unknown quantity of spores, vegetative cells, or both spores and vegetative cells; and wherein the preparing comprises: 
collecting the sample;
disintegrating the sample, if solid; and
placing the sample in a dish or container.

6. 	The method of claim 5, wherein the hard surface is selected from the group consisting of food and beverage processing equipment, pipes, tanks, evaporators, spray nozzles, dairy processing equipment, milk tanks, milk trucks, milking equipment, countertops, cooking surfaces, sinks, toilets, light switch panels, doorknobs, call buttons, phone handles, remote controls, desktops, patient rails, grab bars, surgical instruments, chests, headboxes, broke towers, saveall blades, and forming wire. 

8.	The method of claim 5, wherein the paper product is selected from the group consisting of finished paper products, finished board products, food-contact grade paper, non-food-contact grade paper, drapes for surgical or medical use, aseptic packaging containers, plastic food containers, plastic beverage containers, food cans, aluminum and PET beverage containers, bags, films, and modified atmosphere packaging.

14. 	The method of claim 2, wherein the measuring comprises measuring ATP levels by HPLC.

22. The method of claim 1, wherein the presence or absence of bacterial spores in the sample is determined within 8 hours of preparing the sample, and spores are differentiated from vegetative cells.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651